Phillips:
The Commissioner determined a deficiency of $2,245.88 in estate tax to be due from the petitioners herein as executors of the estate of Marie H. Kelly, deceased, who thereupon instituted this proceeding for a redetermination of such deficiency. The petitioners allege that the Commissioner erred in his determination of the value of certain stocks and in refusing to allow as deductions the amount of certain charitable bequests and certain expenses of the estate. The only evidence- introduced was with respect to the valuations of the stock.
FINDINGS OF FACT.
Marie H. Kelly died November 28, 1923. Egbert G. Gessell and Carl F. Gessell are coexecutors of her estate. At the time of her . death Marie H. Kelly owned 1,001% shares of the stock of the Bradley Company, which the Commissioner, in determining the deficiency, valued at $80,183.33; 450⅜ shares of the stock of the United States Lumber Co. which the Commissioner, in determining the deficiency, valued at $4,951.85; 245 shares of the stock of Tomahawk Land Co., which the Commissioner, in determining the deficiency, valued at $24,500; and 125% shares of the stock of Merrill Lumber Co., which the Commissioner, in determining the deficiency, valued at $69,691.67. At the date of death of said decedent said 1,001% shares of stock of the Bradley Company were of the value of $70,116.67, and said 245 shares of stock of Tomahawk Land Co. were of the value of $12,250.

Decision will be entered under Rule 50.